DETAILED ACTION
	The following is a response to the amendment filed 12/16/2021 which has been entered.
Response to Amendment
	Claims 1 and 3-9 are pending in the application. Claim 2 is cancelled.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.

Response to Arguments
Applicant’s arguments with respect to the prior art used in the rejection lacking the limitations as recited in claim 2 have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a control system for a hybrid vehicle having an engine, a first generating motor, a differential mechanism having an input connected to engine, reaction element connected to motor and output connected to drive wheel, electric storage unit accumulating electricity generated by motor, manipulating the differential to provide a first electric mode in which ratio speed of first motor to drive wheel is a first predetermined ratio and a second electric mode in which ratio speed of first motor to electric generation resulting from cranking engine by first motor torque generated while generating electric power in first mode is greater than power generation resulting from cranking engine by motor in second mode, wherein a controller selects first and second modes based on vehicle speed, a threshold value is set for electric power generated as result of engine cranking by motor in first mode in response to engine start demand, determine whether acceptable input power to storage is smaller than threshold and inhibit selection of first mode if acceptable power is smaller than threshold and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 8, 2022